

117 SRES 209 ATS: Recognizing the work and contributions of doulas towards improving pregnancy, birth, and postpartum outcomes.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 209IN THE SENATE OF THE UNITED STATESMay 12, 2021Mr. Durbin (for himself and Ms. Collins) submitted the following resolution; which was considered and agreed toRESOLUTIONRecognizing the work and contributions of doulas towards improving pregnancy, birth, and postpartum outcomes.Whereas doulas can play an important role in—(1)maternal care; and(2)addressing maternal mortality and morbidity in the United States;Whereas doula support includes continuous non-clinical 1-on-1 emotional, physical, and informational support around the time of birth, including during pregnancy and postpartum;Whereas doulas empower mothers with information about pregnancy and childbirth;Whereas studies have shown that doula-assisted mothers are 4 times less likely to have a low birth weight baby, and 2 times less likely to experience complications during pregnancy;Whereas research indicates that, with the support of doulas, women are— (1)more likely to have vaginal births; and (2)less likely to require epidural anesthesia;Whereas, in 2013, the Expert Panel on Improving Maternal and Infant Health Outcomes in Medicaid and the Children's Health Insurance Program of the Centers for Medicare and Medicaid Services identified providing coverage for continuous doula support during labor as a potential strategy to enhance maternal and infant care management;Whereas the presence of a doula during pregnancy, childbirth, and postpartum helps foster shared decision-making for birthing women by facilitating communication between women and their providers;Whereas a doula provides continuous support during labor and delivery and can alert hospital staff to signs and symptoms of complications that require immediate medical attention, thus lowering the risk of escalating complications for the mother and baby;Whereas access to doula support services, especially in underserved communities, may contribute to—(1)improved birth outcomes, both physically and emotionally; and(2)lower health care costs by reducing the risk of—(A)low birth weight babies;(B)complications that might otherwise go unnoticed;(C)low-risk cesarean deliveries; and(D)epidural anesthesia;Whereas training members of underserved communities to become doulas and support mothers in their own communities can—(1)help provide employment opportunities for improving maternal health; and (2)build trust and reduce adverse consequences of racial bias for pregnant and postpartum women of color; andWhereas community-based maternal health care models, including doula support services, in collaboration with obstetrical care, show great promise in improving, and reducing disparities in, maternal health outcomes: Now, therefore, be itThat the Senate—(1)recognizes the important role of doulas in providing respectful, responsive care to all women, including women in underserved communities who lack access to maternal health services;(2)acknowledges that doula support services provide continuous physical and emotional support to help mothers achieve healthy pregnancies and safe deliveries and recoveries;(3)urges greater recognition for the important role that doulas play in—(A)supporting improved pregnancy, birth, and postpartum outcomes, including maternal mental health; (B)reducing health care costs and working towards the elimination of health disparities; and(C)overcoming barriers for assisting low-income women of color and women in rural areas with access to health and social supports;(4)designates the week beginning May 9, 2021, as Doula Week to raise awareness for, and advocate for the benefits of, doulas and the support services doulas provide; and(5)recognizes the importance of access to doula support services, especially in underserved communities.